                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ROBERT LEE DICKERSON,

                                       Plaintiff,


               v.                                             CASE NO. 18-3066-SAC


CORIZON HEALTH, et al.,

                                       Defendants.


                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Dickerson is an

inmate at the El Dorado Correctional Facility in El Dorado, Kansas (“EDCF”). He alleges that

his Eighth Amendment rights are being violated by Defendants’ deliberate indifference to his

medical needs. Plaintiff seeks an injunction ordering Corizon to have Plaintiff seen and treated

by the liver transplant team at KU. Plaintiff also seeks compensatory damages.

       On February 11, 2020, the Court entered a Memorandum and Order to Show Cause (ECF

No. 71) (“MOSC”) ordering Plaintiff to show cause by March 11, 2020, why this matter should

not be dismissed due to the deficiencies set forth. Plaintiff has not responded to the MOSC. The

MOSC stated that if Plaintiff failed within the time allotted to file a response, this action could be

dismissed without further notice. ECF No. 71, at 9.

       As explained in the MOSC, Mr. Dickerson’s Complaint is subject to dismissal because he

fails to state a claim for deliberate indifference under the Eighth Amendment. Far from being

deliberately indifferent to Plaintiff’s medical needs, the medical records show Defendants were

                                                    1
responsive to his complaints and were monitoring his condition. “[W]here a doctor orders

treatment consistent with the symptoms presented and then continues to monitor the patient's

condition, an inference of deliberate indifference is unwarranted under our case law.” Self v.

Crum, 439 F.3d 1227, 1232-33 (10th Cir. 2006).

          Mr. Dickerson's allegations in the Complaint amount to no more than a layperson's

disagreement with the scope and adequacy of the medical treatment provided by medical

professionals. “However, as a matter of law, such a disagreement does not establish an Eighth

Amendment claim. Plaintiff's ‘right is to medical care—not to the type or scope of medical care

which he personally desires. A difference of opinion between a physician and a patient does not

give rise to a constitutional right or sustain a claim under § 1983.’” Kneen v. Zavaras, 568 F.

App'x 580, 585 (10th Cir. 2014) (quoting Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir.

1968) (emphasis added); see Handy v. Price, 996 F.2d 1064, 1067 (10th Cir.1993) (“[A] quarrel

with the doctor as to treatment for ... hepatitis ... raise[s] no constitutional issue.”)). The Eighth

Amendment protects inmates from the “infliction of punishment”—it does not give rise to claims

sounding in negligence or medical malpractice. Sherman, 653 F. App'x at 586 (quoting Self, 439

F.3d at 1235); see also Mata v. Saiz, 427 F.3d 745, 758–59 (10th Cir. 2005).

          For these reasons, Plaintiff’s Complaint is dismissed.

          IT IS THEREFORE ORDERED that this action is dismissed for the reasons stated

herein.

          IT IS SO ORDERED.

          DATED: This 31st day of March, 2020, at Topeka, Kansas.



                                                s/_Sam A. Crow_____
                                                SAM A. CROW
                                                U.S. Senior District Judge

                                                   2
